DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In Fig. 19, there are no centerlines CL of beds 30A and 30B such as are described in [0047] of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 38 and 40-41 are objected to because of the following informalities:  
In Claim 38, “wherein turn effector acts on the component” should read “wherein the turn effector acts on the component”.
In Claim 40, “cause the system to determine sleep state of the person” should read “cause the system to determine a sleep state of the person”.  
In Claim 41, “cause the system to determine person presence” should read “cause the system to determine the presence of a person”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the person’s airway is not oriented more than a threshold amount away from vertical”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this airway is the upper airway referred to earlier in the claims, or a different airway. For the purposes of substantive examination, it is presumed this airway is the same as the upper airway referred to earlier in the claims.
Claim 22 recites the limitation “cause an alert to be issued if the conditions A and B are both unsatisfied”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if these conditions refer to the paragraphs labeled A) and B) cited in claim 21. For the purposes of substantive examination, it is presumed these conditions refer to the paragraphs labeled “A)” and “B)” in claim 21, and it is recommended the applicant explicitly refer to the paragraphs labeled “A)” and “B)” in claim 21 as conditions.
Claim 37 recites the limitation “the initial orientation is a more supine orientation and the target orientation is a less supine orientation”. The terms "more supine" and “less supine” are relative terms which render the claim indefinite.  It is not clear what the initial orientation is more supine than, nor what the target orientation is less supine than. For the purposes of substantive examination, the examiner is 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franceschetti et al (U.S. Patent Application No. 2017/013563, hereinafter Franceschetti).
Regarding Claim 18, Franceschetti discloses a system for addressing sleep disordered breathing in a person, comprising: 
a) an acoustic sensor (Element 235, Fig. 2A); 
b) a processor (Element 230, Fig. 2A); 
c) a support apparatus for supporting the person (Element 250, Fig. 2B), the support apparatus having a head end (Element 240, Fig. 2B), a foot end (Element 246, Fig. 2B), a left side (Element 260, Fig. 2C) and a right side (Element 265, Fig. 2C), the support apparatus including or receptive to receiving a turn effector (“the processor 230 sends a control signal to the adjustable bed frame to heighten the adjustable section 240, corresponding to the head”, [0059]; this implies the bed frame can automatically adjust and therefore has a turn effector); and; 
d) processor executable instructions (“The computer programs typically comprise one or more instructions…”, [0192]) which, when executed by the processor, cause the system to (“that, when read 
1) determine, based on the information from the acoustic sensor (“The sensor can be…a microphone”, [0124]), if the person is experiencing sleep disordered breathing (“When the peak frequency…is within a…sleep apnea frequency range, the processor determines that the peak frequency is indicative of a sleeping disorder”, [0129]); and 
2) if the person is experiencing sleep disordered breathing, command operation of the turn effector (Step 2330, Fig. 23) toDocket Number 10879.US013 Preliminary Amendmentact on a component of the support apparatus (“and a request to rotate the head section by 10° upward”, [0132]) thereby changing the orientation of the upper airway of the person from an initial orientation (where the bed section was upon receiving the signal) to a target orientation (“a position associated with the adjustable bed frame section”, [0130]; in the example, the target orientation is 10° upward) wherein the target orientation is an orientation more conducive to relieving the sleep disordered breathing than is the initial orientation.  
Regarding Claim 20, Franceschetti discloses the system of claim 18 wherein the executable instructions, when executed by the processor, cause the system to distinguish between sleep disordered breathing in the form of snoring and sleep disordered breathing in the form of apnea (“When the peak frequency…is within a snoring and/or sleep apnea frequency range…”, [0129]; a snoring or sleep apnea range means they are distinguished between) and to command operation of the turn effector only if the sleep disordered breathing is apnea (“The signal includes…a position…where the position is configured to prevent snoring and/or sleep apnea”, [0130]; this means the position, and thus signal, can be set for only sleep apnea).  

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribble et al (U.S. Patent Application No. 2014/0345060, cited by applicant 11/13/2019 IDS, hereinafter Ribble) (It is noted by the examiner that although the author of this application is the same as the author of this reference, this .
Regarding Claim 18, Ribble discloses a system for addressing sleep disordered breathing in a person, comprising: 
a) an acoustic sensor (Element 106, Fig. 1, which can include an “acoustic sensor”, [0165]); 
b) a processor (Element 100, Fig 1); 
c) a support apparatus for supporting the person (Element 12, Fig. 2), the support apparatus having a head end, a foot end, a left side and a right side (See Fig. 1; the support apparatus covers the head area, the feet area, the left side, and the right side of the person), the support apparatus including or receptive to receiving a turn effector (Element 108, Fig. 1); and 
d) processor executable instructions which, when executed by the processor (“A control unit may...include instructions executable by the processor to…”, [0004]), cause the system to: 
1) determine, based on the information from the acoustic sensor (Step 128, Fig. 7, “the processor 100 compares the signals from the sensors 106 to predetermined thresholds…”, [0176]), if the person is experiencing sleep disordered breathing (“… to determine if an apnea event is in progress”, [0176]); and 
2) if the person is experiencing sleep disordered breathing, command operation of the turn effector toDocket Number 10879.US013Preliminary Amendment act on a component of the support apparatus (Step 130, Fig. 7, “the processor 100 inflates a bladder 54 in the person support surface 14…”, [0181]) thereby changing the orientation of the upper airway of the person from an initial orientation to a target orientation (“…to rotate the occupant onto their side such that they are at an angle of about 10° with respect to the reference plane RP1”, [0181]) wherein the target orientation is an orientation more conducive to relieving the sleep disordered breathing than is the initial orientation (the purpose of this procedure is to limit or avoid an apnea event).  
Regarding Claim 21, Ribble discloses the system of claim 18 wherein the processor executable instructions, when executed by the processor, cause the system to carry out the action of commanding operation of the turn effector only if: 
A) the person had not been previously turned in response to sleep disordered breathing, or 
B) the person had been previously turned in response to sleep disordered breathing (Step 118, Fig. 6)  and the person's airway is not oriented more than a threshold amount away from vertical (“The protocol can be prevented from increasing the head of bed angle…above a predetermined threshold”, [0169]; by being a set threshold, it is inherently a threshold amount away from vertical).
Regarding Claim 22, Ribble discloses the system of Claim 21 wherein the instructions, when executed by the processor, cause an alert to be issued if the conditions A and B are both unsatisfied (Step 120, Fig. 6, “once the protocol is selected, the configuration settings are communicated to the caregiver…”, [0170]; this alert is sent to the caregiver regardless of which protocol is selected, including the protocol that is sent when both conditions are unsatisfied).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschetti in view of Zhao et al (Chinese Patent No. CN 109717835, cited in applicant 11/13/2019 IDS, hereinafter Zhao).
Regarding Claim 19, Franceschetti discloses the system of claim 18. Franceschetti discloses the claimed invention except for expressly disclosing wherein the processor also causes determination of the upper airway orientation of the person based on information from the acoustic sensor. However, Zhao teaches wherein the processor also causes determination of the upper airway orientation of the person (“Acquire the body position detection result…”, Step 4, page 4) based on information from the acoustic sensor (“…corresponding to the click segments obtained in step 3”, Step 4, page 4; Step 3 is processing the microphone data acquired in Step 1, page 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Franceschetti, with the determining of upper airway orientation from extra microphones of Zhao, because using a ring microphone array to determine body position can correlate instances of a sleep disorder with body position in a non-invasive manner, as taught by Zhao (page 4).
Docket Number 10879.US014Preliminary AmendmentDocket Number 10879.US015Preliminary AmendmentClaim 36-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschetti in view of Zhao and Ribble.
Regarding Claim 36, Franceschetti discloses the system of claim 18. Franceschetti discloses the claimed invention except for expressly disclosing wherein the system determines if the person is experiencing sleep disordered breathing by determining upper airway orientation of the person based on information from the acoustic sensor.  However, Zhao teaches wherein the system determines if the person is experiencing sleep disordered breathing by determining upper airway orientation (“Acquire the body position detection result…”, Step 4, page 4) of the person based on information from the acoustic sensor (“…corresponding to the click segments obtained in step 3”, Step 4, page 4; Step 3 is processing the microphone data acquired in Step 1, page 3).  
Ribble teaches the benefit of determining if the person is experiencing sleep disordered breathing by determining upper airway orientation (“Information captured by monitoring the lateral position of the user’s upper respiratory tract has several benefits, including…providing more accurate measurements of 
Regarding Claim 37, modified Franceschetti discloses the system of claim 36 wherein the initial orientation is a more supine orientation and the target orientation is a less supine orientation (In the example disclosed in [0132], the target orientation is 10° upward).  
Regarding Claim 38, modified Franceschetti discloses the system of claim 36 wherein turn effector acts on the component by re-orienting the component from a first orientation to a second orientation (In the example disclosed in [0132], the head section is re-oriented 10° upward). Modified Franceschetti discloses the claimed invention except for expressly disclosing wherein the difference between the first and second orientations is a function of the first orientation. However, Ribble teaches wherein turn effector acts on the component by re-orienting the component from a first orientation to a second orientation (Step 130, Fig. 7, “the processor 100 inflates a bladder 54 in the person support surface 14 to rotate the occupant onto their side such that they are at an angle of about 10° with respect to the reference plane RP1”, [0181]), and wherein the difference between the first and second orientations is a function of the first orientation (As 10° with respect to the reference plane RP1 is a fixed position, the difference between the final orientation and the beginning orientation is solely a function of where the beginning orientation is).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Franceschetti, with the set target orientation (and thus function of the first orientation) of Ribble, because there are set orientations that are good for limiting apnea, as taught by Ribble [0170]).
Regarding Claim 40, modified Franceschetti discloses the system of claim 36 and processor executable instructions. Modified Franceschetti discloses the claimed invention except for expressly disclosing wherein the processor executable instructions, when executed by the processor, cause the 
Regarding Claim 41, modified Franceschetti discloses the system of claim 40. Modified Franceschetti discloses the claimed invention except for expressly disclosing wherein the processor executable instructions, when executed by the processor, cause the system to determine person presence or lack thereof before determining the sleep state of the person. However, as disclosed in the applicant’s own specification ([0036]), a positive determination of sleep state also inherently determines a patient’s presence. Zhao teaches a positive determination of sleep state (Step 1, wherein sleep breathing data is recorded), and therefore can also be considered to teach determining person presence or lack thereof before determining the sleep state of the person.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ribble in view of Non-Patent Literature (NPL) to Chung et al (“Patients with positional versus nonpositional obstructive sleep apnea: a retrospective study of risk factors associated with apnea-hypopnea severity”, hereinafter Chung). 
Regarding Claim 23, Ribble discloses the system of claim 21. Ribble discloses the claimed invention except for expressly disclosing wherein the processor executable instructions, when executed by the processor, cause the system to determine if the sleep disordered breathing is apnea and, if so, to refrain from commanding operation of the turn effector. However, Chung teaches the definition of nonpositional apnea (“nonpositional patients are those in whom the supine…[apnea-hypopnea index] is . 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschetti in view of Zhao and Ribble, and further in view of Doelling et al (U.S. Patent Application No. 2011/0295083, hereinafter Doelling).
Regarding Claim 39, modified Franceschetti discloses the system of claim 36. Modified Franceschetti discloses the claimed invention except for expressly disclosing wherein the actions of determining upper airway orientation and commanding operation of the turn effector are continuously ongoing.  However, Doelling teaches wherein sleeping positions are continuously monitored (“The processing element 20 of the second component 14 desirably continuously monitors the sensed conditions in real-time”, [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Franceschetti, with the continuous monitoring of Doelling, because this leads to automatic signaling of conditions that lead to an interruption in a sleep cycle, as taught by Doelling ([0064]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Lo et al (U.S. Patent Application No. 2017/0319376), which discloses a bed set for the inhibition of sleep apnea by way of declining pillows.
See Kim et al (International Patent Application No. 2014/069713), which discloses a bed that automatically turns over a patient upon detecting symptoms indicative of obstructive sleep apnea.
See Van Beest et al (International Patent Application No. 2011/139141), which discloses a method of monitoring sleep posture.
See Rosenhahn et al (International Patent Application No. 2018/004345), which discloses a method of analyzing the posture of a person through acoustic signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791